 

JOINDER AGREEMENT

 

This Joinder Agreement confirms the understanding of Eos Petro, Inc. (“Eos”),
1975 Babcock, LLC (“Babcock”), Vatsala Sharma (“Sharma”) and Vicki Rollins
(“Rollins”) as follows:

 

(i) Rollins is hereby made a party to that certain Consent, Subordination and
Intercreditor Agreement, dated August 2, 2012, (the “Subordination Agreement”)
between Eos, Babcock and Sharma;

 

(ii) where necessary and applicable, the Subordination Agreement shall be read
to include and reference Rollins in the same manner as Sharma, such that Rollins
shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Subordination Agreement in the same manner as Sharma;

 

(iii) Rollins agrees that her existing loan to Eos and her security interest in
its assets shall be subordinated to Babcock’s loan (made pursuant to that
certain Loan Agreement and Secured Promissory Note, dated August 2, 2012), and
Babcock’s related security interest in Eos’ assets;

 

(iv) Rollins and Sharma agree that they will share a subordinated, second
priority security interest in Eos’ assets (i.e. they will stand in the same
position in terms of priority of their loans and security interests);

 

(v) Rollins agrees to be fully bound by, and subject to, all of the other
covenants, terms and conditions of the Subordination Agreement; and

 

(vi) this Joinder Agreement may be executed in counterparts and signatures
received by electronic transmission shall have the same effect as original
signatures.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement as
of September 26, 2012.

 

/s/ Vicki Rollins   /s/ Vatsala Sharma Vicki Rollins, an individual   Vatsala
Sharma, an individual

 

1975 BABCOCK, LLC,   EOS PETRO, INC., a Texas limited liability company   a
Delaware corporation

 

By: /s/ John Roberts   By: /s/ Nikolas Konstant Name: John Roberts   Name:
Nikolas Konstant Title:     Title: Chairman

 

 

 

